240 F.2d 55
99 U.S.App.D.C. 369
George CAMPBELL, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 13443.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 1, 1956.Decided Jan. 10, 1957.

Messrs. Gilbert R. Giordano and William J. Garber, Washington, D.C.  (both appointed by the District Court), for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Victor Caputy, Asst. U.S. Attys., were on the brief, for appellee.
Before BAZELON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction under D.C.Code 1951, 22-2801.  We fund no error affecting substantial rights.


2
Affirmed.